Per Curiam.
This is a zoning case. There was an alternative writ, a return thereto, a demurrer to the return, and a stipulation as to the facts.
The relator sought a permit for the erection of a building containing three commercial stores on the first floor and two living apartments on the second floor, on land owned by him at the comer of William and North Eifteenth streets, in the city of East Orange. The permit was refused because the land in question was zoned as a “medium volume residence district” in which commercial store buildings were prohibited.
We think this case is controlled by the decision n Ignaciunas v. Risley, 98 N. J. L. 712; affirmed, 99 Id. 389. The relator is entitled to judgment, and a peremptory writ of mandamus will issue.